DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 133-152 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 133-152 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 133 recites a method, independent claim 144 recites a system. Therefore, step 1 is satisfied for claims 133-152.
Step 2A Prong One: the steps in the independent claims, hashing the plurality of files… to generate a second hash value, and the validating step, can be practically performed in the human mind with add or pen and paper. Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. The recitation of a computing device in the claims does not negate the mental nature of these limitations because the claim merely uses the computing device as a tool to perform the otherwise mental process. See October Update at section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Step 2A Prong Two: the independent claim 144 recites the combination of the additional element one or more computer processors to conduct the above steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computing device. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computing device, accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the steps in the independent claims, obtaining an assessment, obtaining a first hash value, which are a form of insignificant extra-solution activity. The claim is directed to the abstract idea.

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computing component.  The computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computing device is recited at a high level of generality, and, as disclosed in the specification, are well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claims are not eligible.

Regarding claims 134 and 145, the claims recites “the assessment of the eCOA is a standardized assessment” which conceded to be a form of insignificant extra-solution activity. Therefore, the claim is directed to the same abstract idea.

Regarding claims 135 and 146, the claims recites “applying a hash algorithm to the plurality of files of the assessment of the eCOA” which merely expands on the abstract concept. This step can be practically performed in the human mind with add or pen and paper. Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Regarding claims 134 and 145, the claims recites “the assessment of the eCOA is a standardized assessment” which conceded to be a form of insignificant extra-solution activity. Therefore, the claim is directed to the same abstract idea.

Regarding claims 136 and 147, the claims recites “wherein the hash algorithm is a deterministic algorithm” which merely expands on the abstract concept. This step can be practically performed in the human mind with add or pen and paper. Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Regarding claim 137, the claim recites “wherein the deterministic algorithm is based on an order in which the plurality of files of the assessment of the eCOA is hashed” which merely expands on the abstract concept. This step can be practically performed in the human mind with add or pen and paper. Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Regarding claims 138 and 148, the claims recites “wherein the hash algorithm is a message authentication code (MAC) algorithm” which conceded to be a form of insignificant extra-solution activity. Therefore, the claim is directed to the same abstract idea.

Regarding claims 139 and 149, the claims recites “wherein the hash algorithm is selected from Message Digest 5 (MD5), Secure Hash Algorithm (SHA)-0, Secure Hash Algorithm (SHA)-1, Secure Hash Algorithm (SHA)-2, Secure Hash Algorithm (SHA)-224, Secure Hash Algorithm (SHA)-256, Secure Hash Algorithm (SHA)-384, Secure Hash Algorithm (SHA)-512, Microsoft LAN Manager (LANMAN), Microsoft NT LAN Manager (NTLM), and NTLMv2” which conceded to be a form of insignificant extra-solution activity. Therefore, the claim is directed to the same abstract idea.

Regarding claims 140 and 150, the claims recites “wherein the hash algorithm is MDS” which conceded to be a form of insignificant extra-solution activity. Therefore, the claim is directed to the same abstract idea.

Regarding claims 141 and 151, the claims recites “wherein a same hash algorithm is used to generate the first hash value and the second hash value” which conceded to be a form of insignificant extra-solution activity. Therefore, the claim is directed to the same abstract idea.

Regarding claim 142, the claim recites “upon validating the eCOA, generating an indication that the eCOA has been validated” which merely expands on the abstract concept. This step can be practically performed in the human mind with add or pen and paper. Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Regarding claim 143, the claim recites “generating an indication that the eCOA is not valid when the second hash value is not equal to the first hash value” which merely expands on the abstract concept. This step can be practically performed in the human mind with add or pen and paper. Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Regarding claim 152, the claim recites “wherein the one or more computer processors are individually or collectively programmed to further generate an indication that the eCOA has been validated or an indication that the eCOA is not valid when the second hash value is not equal to the first hash value” which merely expands on the abstract concept. This step can be practically performed in the human mind with add or pen and paper. Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 133-135, 141-146 and 151-152 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., U.S. Pub No: US 10897361 B1 (Hereinafter “Miller”) in view of MERCURI et al., U.S. Pub No: US 20190013948  A1 (Hereinafter “MERCURI”).

Regarding claim 133, Miller discloses A computer-implemented method for validation of an electronic outcome assessment, comprising:
(a) obtaining an assessment, the assessment comprising a plurality of files generated by performing a first validation (see abstract, wherein a signature request that includes a first hash and a data identifier is received from a client . In response , the data identifier is identified and sent to a data repository. See also col.5 line [42-49]); 
(b) obtaining a first hash value associated with the assessment, the first hash value generated by hashing the plurality of files of the assessment (see abstract, wherein a signature request that includes a first hash and a data identifier is received from a client . In response , the data identifier is identified and sent to a data repository. See also col.5 line [42-49]); 
(c) hashing the plurality of files of the assessment to generate a second hash value (see abstract, wherein a second hash is generated based on the data. See also col.5 line [42-49]); and 
(d) validating the electronic outcome assessment when the second hash value is equal to the first hash value (see abstract, a determination is made whether the second hash matches the first hash. See also col.5 line [42-49], wherein Server 120 then performs hash validation by comparing the hash from client 110 with the hash from hash validator 130.).  
Miller fails to explicitly discloses electronic clinical trial outcome assessment (eCOA).
MERCURI discloses electronic clinical trial outcome assessment (eCOA) (see paragraph [0102], wherein the hashing service 144 may be used to hash a file available for rapid prototyping (e.g., 3D printing), a video or audio licensed (e.g., movies purchased on an Xbox) to a participant, clinical trial reports and the like. The system 100 may then deploy the hash to the blockchain 120. For example, in the case of clinical trial reports, the hashes or history of hashes may be used to verify the reports are intact and were not tampered with. The system 100 may thus improve the efficiency of regulatory processes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Miller to include hashing electronic clinical trial outcome assessment, as taught by MERCURI, in order to improve the efficiency of regulatory processes (MERCURI; paragraphs [0102]).
 

Regarding claim 134, the combination of Miller and MERCURI further disclose wherein the assessment of the eCOA is a standardized assessment (Miller, see col.4 line [55-62], wherein generates a hash for certain data for which an operator of client 110 wishes to ensure authentication and integrity. Client 110 relies on (e.g., implements) one or more hashing algorithms or techniques to generate a hash based on a piece of data. Examples of such data include a document, an email, and a file, such as a file containing executable code and or media data, such as video data and audio data).  

Regarding claim 135, the combination of Miller and MERCURI further disclose wherein (c) comprises applying a hash algorithm to the plurality of files of the assessment of the eCOA (Miller, see abstract, wherein a second hash is generated based on the data. See also (col.5 and col.3) lines [42-49]).  

 
Regarding claim 141, the combination of Miller and MERCURI further disclose wherein a same hash algorithm is used to generate the first hash value and the second hash value (Miller, see col.8 line [7-15], selecting a same algorithm would be obvious, since using a different algorithm would allow result a different hashing value. As a result, we comparing two different hashing algorithm output for the same input, the result always will be invalid (no match)).  

Regarding claim 142, the combination of Miller and MERCURI further disclose upon validating the eCOA, generating an indication that the eCOA has been validated (Miller, see abstract, a determination is made whether the second hash matches the first hash. See also col.5 line [42-49], wherein Server 120 then performs hash validation by comparing the hash from client 110 with the hash from hash validator 130. If the hashes match , then the hash from client 110 is validated . If the hashes do not match , then the hash from client 110 is not validated. See also col.5 line [57-59] wherein in response to a successful validation , server 120 may trigger an auditable security action).  

Regarding claim 143, the combination of Miller and MERCURI further disclose generating an indication that the eCOA is not valid when the second hash value is not equal to the first hash value  (Miller, see abstract, a determination is made whether the second hash matches the first hash. See also col.5 line [42-49], wherein Server 120 then performs hash validation by comparing the hash from client 110 with the hash from hash validator 130. See also col.5 line [64-66], wherein 110 is invalid , then server 120 performs or triggers the performance of one or more security - related actions or 65 activities , such as logging the invalidation , notifying one or more interested parties).



Claims 144-146 and 151 are rejected under the same rationale as claims 133-135 and 141.

Regarding claim 152, the combination of Miller and MERCURI further disclose wherein the one or more computer processors are individually or collectively programmed to further generate an indication that the eCOA has been validated or an indication that the eCOA is not valid when the second hash value is not equal to the first hash value  (Miller, see abstract, a determination is made whether the second hash matches the first hash. See also col.5 line [42-49], wherein Server 120 then performs hash validation by comparing the hash from client 110 with the hash from hash validator 130. See also col.5 line [64-66], wherein 110 is invalid , then server 120 performs or triggers the performance of one or more security - related actions or 65 activities , such as logging the invalidation , notifying one or more interested parties).


Claims 136-140 and 147-150 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of MERCURI and further in view of Dapkus et al., U.S. Pub No: US 20110283110 A1 (Hereinafter “Dapkus”).

Regarding claim 136, the combination of Miller and MERCURI teach all the features with respect to claim 134, as outline above. The combination of Miller and MERCURI fail to explicitly disclose wherein the hash algorithm is a deterministic algorithm. 
Dapkus teaches wherein the hash algorithm is a deterministic algorithm (see paragraph [0125], wherein the hash function may be a deterministic procedure that receives as input a block of data and returns as output a hash value. A change to the input data should result in a change to the hash value). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Miller and MERCURI to include the hash algorithm is a deterministic algorithm, as taught by Dapkus, doing so would allow the system to determine the integrity of an action request sent to the server from the client machine (Dapkus; paragraphs [0123]).
 
 
Regarding claim 137, the combination of Miller, MERCURI and Dapkus teach all the features with respect to claim 136, as outline above. The combination of Miller, MERCURI and Dapkus further disclose wherein the deterministic algorithm is based on an order in which the plurality of files of the assessment of the eCOA is hashed (see paragraph [0125], wherein the hash function may be a deterministic procedure that receives as input a block of data and returns as output a hash value. A change to the input data should result in a change to the hash value).  

Regarding claim 138, the combination of Miller and MERCURI teach all the features with respect to claim 134, as outline above. The combination of Miller and MERCURI fail to explicitly disclose wherein the hash algorithm is a message authentication code (MAC) algorithm. 
 Dapkus teaches wherein the hash algorithm is a message authentication code (MAC) algorithm (see paragraph [0125-0126], wherein the hash function may be referred to as a message authentication code (MAC) algorithm). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Miller and MERCURI to include the hash algorithm is a deterministic algorithm, as taught by Dapkus, doing so would allow the system to determine the integrity of an action request sent to the server from the client machine (Dapkus; paragraphs [0123]).


Regarding claim 139, the combination of Miller and MERCURI teach all the features with respect to claim 134, as outline above. The combination of Miller and MERCURI fail to explicitly disclose wherein the hash algorithm is selected from the group consisting of Message Digest 5 (MD5), Secure Hash Algorithm (SHA)-0, Secure Hash Algorithm (SHA)-1, Secure Hash Algorithm (SHA)-2, Secure Hash Algorithm (SHA)-224, Secure Hash Algorithm (SHA)-256, Secure Hash Algorithm (SHA)-384, Secure Hash-2-Preliminary Amendment filed June 4, 2020 Algorithm (SHA)-512, Microsoft LAN Manager (LANMAN), Microsoft NT LAN Manager (NTLM), and NTLMv2.  
Dapkus teaches wherein the hash algorithm is selected from the group consisting of Message Digest 5 (MD5), Secure Hash Algorithm (SHA)-0, Secure Hash Algorithm (SHA)-1, Secure Hash Algorithm (SHA)-2, Secure Hash Algorithm (SHA)-224, Secure Hash Algorithm (SHA)-256, Secure Hash Algorithm (SHA)-384, Secure Hash-2-Preliminary Amendment filed June 4, 2020 Algorithm (SHA)-512, Microsoft LAN Manager (LANMAN), Microsoft NT LAN Manager (NTLM), and NTLMv2. (see paragraph [0129], wherein the hashing technique used to create the hashed value may be strategically determined based on factors such as desired levels of security and computational efficiency. For example, one or more of the following hash functions may be used to create the hash value 508: MD4, MD5, SHA-1, SHA-2, Skein, BLAKE, CubeHash, J H, Keccak, or RadioGatnn. In one embodiment, the hashing technique used may be an AES-based hash). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Miller and MERCURI to include Message Digest 5 (MD5), as taught by Dapkus, doing so would allow the system to determine the integrity of an action request sent to the server from the client machine (Dapkus; paragraphs [0123]).


Regarding claim 140, the combination of Miller, MERCURI and Dapkus teach all the features with respect to claim 139, as outline above. The combination of Miller, MERCURI and Dapkus further disclose wherein the hash algorithm is MD5 (Dapkus, see paragraph [0129], wherein the hashing technique used to create the hashed value may be strategically determined based on factors such as desired levels of security and computational efficiency. For example, one or more of the following hash functions may be used to create the hash value 508: MD4, MD5, SHA-1, SHA-2, Skein, BLAKE, CubeHash, J H, Keccak, or RadioGatnn. In one embodiment, the hashing technique used may be an AES-based hash). 

Regarding claim 147, the combination of Miller and MERCURI teach all the features with respect to claim 146, as outline above. The combination of Miller and MERCURI fail to explicitly disclose wherein the hash algorithm is a deterministic algorithm. 
Dapkus teaches wherein the hash algorithm is a deterministic algorithm (see paragraph [0125], wherein the hash function may be a deterministic procedure that receives as input a block of data and returns as output a hash value. A change to the input data should result in a change to the hash value). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Miller and MERCURI to include the hash algorithm is a deterministic algorithm, as taught by Dapkus, doing so would allow the system to determine the integrity of an action request sent to the server from the client machine (Dapkus; paragraphs [0123]).
 
 
Regarding claim 148, the combination of Miller and MERCURI teach all the features with respect to claim 146, as outline above. The combination of Miller and MERCURI fail to explicitly disclose wherein the hash algorithm is a message authentication code (MAC) algorithm. 
 Dapkus teaches wherein the hash algorithm is a message authentication code (MAC) algorithm (see paragraph [0125-0126], wherein the hash function may be referred to as a message authentication code (MAC) algorithm). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Miller and MERCURI to include the hash algorithm is a deterministic algorithm, as taught by Dapkus, doing so would allow the system to determine the integrity of an action request sent to the server from the client machine (Dapkus; paragraphs [0123]).


Regarding claim 149, the combination of Miller and MERCURI teach all the features with respect to claim 146, as outline above. The combination of Miller and MERCURI fail to explicitly disclose wherein the hash algorithm is selected from the group consisting of Message Digest 5 (MD5), Secure Hash Algorithm (SHA)-0, Secure Hash Algorithm (SHA)-1, Secure Hash Algorithm (SHA)-2, Secure Hash Algorithm (SHA)-224, Secure Hash Algorithm (SHA)-256, Secure Hash Algorithm (SHA)-384, Secure Hash-2-Preliminary Amendment filed June 4, 2020 Algorithm (SHA)-512, Microsoft LAN Manager (LANMAN), Microsoft NT LAN Manager (NTLM), and NTLMv2.  
Dapkus teaches wherein the hash algorithm is selected from the group consisting of Message Digest 5 (MD5), Secure Hash Algorithm (SHA)-0, Secure Hash Algorithm (SHA)-1, Secure Hash Algorithm (SHA)-2, Secure Hash Algorithm (SHA)-224, Secure Hash Algorithm (SHA)-256, Secure Hash Algorithm (SHA)-384, Secure Hash-2-Preliminary Amendment filed June 4, 2020 Algorithm (SHA)-512, Microsoft LAN Manager (LANMAN), Microsoft NT LAN Manager (NTLM), and NTLMv2. (see paragraph [0129], wherein the hashing technique used to create the hashed value may be strategically determined based on factors such as desired levels of security and computational efficiency. For example, one or more of the following hash functions may be used to create the hash value 508: MD4, MD5, SHA-1, SHA-2, Skein, BLAKE, CubeHash, J H, Keccak, or RadioGatnn. In one embodiment, the hashing technique used may be an AES-based hash). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Miller and MERCURI to include Message Digest 5 (MD5), as taught by Dapkus, doing so would allow the system to determine the integrity of an action request sent to the server from the client machine (Dapkus; paragraphs [0123]).


Regarding claim 150, the combination of Miller, MERCURI and Dapkus teach all the features with respect to claim 149, as outline above. The combination of Miller, MERCURI and Dapkus further disclose wherein the hash algorithm is MD5 (Dapkus, see paragraph [0129], wherein the hashing technique used to create the hashed value may be strategically determined based on factors such as desired levels of security and computational efficiency. For example, one or more of the following hash functions may be used to create the hash value 508: MD4, MD5, SHA-1, SHA-2, Skein, BLAKE, CubeHash, J H, Keccak, or RadioGatnn. In one embodiment, the hashing technique used may be an AES-based hash). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165